Citation Nr: 1007693	
Decision Date: 03/02/10    Archive Date: 03/11/10	

DOCKET NO.  07-02 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic left foot 
disability, to include as secondary to service-connected left 
knee disability. 

2.  Entitlement to service connection for a chronic right 
shoulder disability, to include as secondary to service-
connected left knee disability. 

3.  Entitlement to service connection for a chronic right 
elbow disability, to include as secondary to service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
VARO in Phoenix, Arizona, that denied entitlement to the 
benefits sought.

A review of the evidence of record reveals that in addition 
to the left knee disability, rated as 10 percent disabling 
since April 2004, service connection is also in effect for 
degenerative disc disease of the lumbar spine, rated as 
60 percent disabling; chronic recurrent sinusitis, rated as 
30 percent disabling; and residuals of an injury to the left 
elbow, rated as noncompensably disabling.  The combined 
disability evaluation of 80 percent has been in effect since 
April 2004.  The Veteran has been in receipt of a total 
rating based on unemployability due to the severity of his 
service-connected disabilities since October 2000.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for the 
disabilities at issue.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist the Veteran in developing facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the Veteran meets the criteria for obtaining a 
medical examination to clarify both the nature and etiology 
of his claimed disabilities.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The gist of the Veteran's 
contentions is that he has developed problems with his left 
foot, right shoulder, and right elbow as a direct result of 
difficulties he has experienced with his service-connected 
left knee disability.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  All VA medical records from the VA 
Medical Center, Phoenix, Arizona, since 
2006 should be obtained and associated 
with the claims file.  

2.  The Veteran should be contacted and 
asked to indicate whether any physician 
has ever informed him that any current 
left foot disability, right shoulder 
disability, and/or right elbow disability 
is causally related to his military 
service or to his service-connected left 
knee disability.  The Veteran should 
provide specific names and addresses of 
such individuals.  Any health care 
professionals indicated should be 
contacted, after obtaining the necessary 
release authorization, and asked to 
provide reports of treatment and/or 
evaluation for a left foot disability, 
right shoulder disability, and/or right 
elbow disability.  

3.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in orthopedics for the purpose of 
determining whether there is a causal 
nexus between any current left foot 
disability, right shoulder disability, 
and/or right elbow disability and the 
Veteran's active military service, to 
include the Veteran's service-connected 
left knee disability.  The claims file 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities associated with the left 
foot, the right shoulder, and the right 
elbow found to be present should be 
diagnosed.  The examiner should provide 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability of 50 percent), the 
Veteran has any current left foot 
disability, right shoulder disability, 
and/or right elbow disability that had 
its origin in service or is in any way 
related to the Veteran's active service, 
to include his service-connected left 
knee and low back disabilities.  Any 
opinion expressed must be supported by 
complete rationale.  If the examiner is 
not able to provide the requested opinion 
without resort to speculation, this 
should be so stated and he or she must 
discuss why such an opinion is not 
possible.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded the appropriate time period 
within which to respond.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



